Citation Nr: 1607196	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  09-42 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, claimed as due to herbicide exposure.

3.  Entitlement to service connection for ischemic heart disease (IHD)/coronary artery disease (CAD), claimed as due to herbicide exposure.


ATTORNEY FOR THE BOARD
K. K. Buckley, Counsel







INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated April 2011, April 2010, and March 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

A November 2009 RO letter informed the Veteran that his requested Travel Board hearing, on multiple issues including service connection for peripheral neuropathy, was scheduled for January 7, 2010.  The Board finds no documentation in the claims file as to whether the Veteran did not appear or the hearing was cancelled.  However, in September 2011, the Veteran withdrew his request for a Board hearing.  Further, on his substantive appeal, which perfected the appeal of the hearing loss issue, the Veteran indicated he did not desire a Board hearing.  Hence, the hearing request is withdrawn.  38 C F R § 20 702(e).

In October 2007, the Veteran informed the RO that he no longer authorized release of his claim-related information to his then representative of record.  When informed of the Veteran's action, the veterans' service organization (VSO) revoked the Veteran's power of attorney in June 2011.  See 38 C FR § 14.631(0)(2).  An August 2011 Board letter informed the Veteran of his opportunity to appoint another representative before appellate review of his appeal would proceed.  See 38 C F R. § 14 631(c).  The Veteran did not respond to the letter; hence, the Board deems the Veteran to have opted to proceed pro se.

In a November 2012 Board decision, the claim of entitlement to service connection for bilateral hearing loss was reopened.  The claims of entitlement to service connection for bilateral hearing loss, peripheral neuropathy of the lower extremities, and IHD/CAD were then remanded for further development.  With respect to the hearing loss and peripheral neuropathy claims, the VA Appeals Management Center (AMC) continued the previous denials in a September 2015 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.

The November 2012 Board decision also remanded the issue of the propriety of continued entitlement to service connection for acneform lesions (claimed as skin rash) due to herbicide exposure.  In a September 2015 decision, the RO granted service connection for chloracne and assigned a 10 percent disability rating, effective February 8, 2013.  The Veteran has not disagreed with that decision.  That matter has accordingly been resolved.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

The Board notes that the September 2015 SSOC also addressed the issue of entitlement to service connection for hypertension.  However, that issue was reopened and denied in the November 2012 Board decision.  As such, the issue is not currently on appeal and will be discussed no further herein.


REMAND

With respect to the issue of entitlement to service connection for bilateral hearing loss, the matter was remanded in November 2012 in order to afford the Veteran a VA medical opinion as to the etiology of his claim.  In the Remand, the Board specifically noted that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  See Hensley v. Brown, 5 Vet. App. 155, 157-59 (1993).  The Veteran was afforded a VA audiological opinion in January 2013 at which time the audiologist noted that the Veteran's February 1967 pre-induction hearing evaluation revealed normal hearing for the left ear and moderate hearing loss in the right ear present at 4000 Hz only.  The examiner then stated that the Veteran's January 1970 separation examination revealed normal hearing bilaterally with no hearing loss present.  The examiner commented that the Veteran's hearing actually improved at 4000 Hz for the right ear.  The examiner then concluded, "[b]ased on review of c-file including SMR, the above rationale, and the fact that no hearing loss was present at separation, hearing loss is less likely as not (less than 50/50 probability) caused by or a result of military noise exposure."  Unfortunately, the Board finds the January 2013 VA opinion to be inadequate as the conclusion rendered was based entirely on an absence of hearing loss documented in the Veteran's service treatment records.  Crucially, as noted in the November 2012 Board Remand, the absence of evidence of treatment for the claimed disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Accordingly, the Board finds that another VA medical opinion must be obtained to adequately address the etiology of the claimed bilateral hearing loss.

As to the issue of entitlement to service connection for peripheral neuropathy of the lower extremities, the Board remanded the Veteran's claim in order to obtain a VA medical opinion as to etiology.  In providing an opinion as to nexus of the Veteran's diagnosed peripheral neuropathy and his military service, the examiner was asked to take particular note of the studies referenced in the 2008 National Academy of Science (NAS) update and the fact that the Veteran is not diagnosed with diabetes.  Pursuant to the November 2012 Remand, the Veteran was afforded a VA examination with medical opinion in February 2013.  Critically, although the VA examiner provided a negative nexus opinion with supporting rationale, she failed to address the 2008 NAS update and the fact that the Veteran is not diagnosed with diabetes, as instructed by the Board Remand.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  As the Board's remand instructions have not been complied with, the claim of entitlement to service connection for peripheral neuropathy of the lower extremities must be remanded so that this may be accomplished.

In November 2012, the Board remanded the matter of entitlement to service connection for IHD/CAD to the RO for issuance of a statement of the case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, upon review of the claims file, it appears that a SOC has not yet been issued, over three years after the November 2012 Board decision.  As such, the issue of entitlement to service connection for IHD/CAD is once again remanded for the issuance of a SOC.  See Stegall, supra.

Also, upon remand, ongoing medical records should be obtained.
Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records.

2. The AOJ should arrange for the claims file to be forwarded to a VA audiologist for review and an advisory medical opinion as to the etiology of the claimed bilateral hearing loss.  The entire claims file must be made available to the examiner, including this Remand, and the examination report should include discussion of the Veteran's medical history as contained in the claims file.  If a new examination is deemed necessary to respond to the question presented, one should be scheduled.
Following review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the currently diagnosed bilateral hearing loss had its onset in service or is otherwise related to the Veteran's military service, to include the conceded in-service noise exposure.

The examiner should also address the Veteran's lay statements regarding his hearing acuity symptomatology during service and continuing thereafter.

The examiner should review the entire claims file and detailed rationale should be provided for all expressed opinions.  If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner must explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner must comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

3. Thereafter, VBA should arrange for a neurologist, with appropriate expertise, to review the Veteran's VA claims file, including a copy of this remand and to provide an opinion, with supporting rationale, as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's diagnosed peripheral neuropathy of the bilateral lower extremities had its clinical onset during his active duty or is otherwise related to such service, to include the presumed herbicide exposure.  The examiner is asked to address the studies referenced in the NAS 2008 Update and the fact the Veteran is not diagnosed with diabetes.

In answering these questions, the examiner should address the Veteran's post-service medical history to include his assertions of continuity of symptomatology.  Specifically, the examiner should provide medical reasons for accepting or rejecting the Veteran's statements of concerning the onset of his symptoms.  The examiner should also provide a complete rationale for any opinion given, including discussion of evidence contrary to the opinion rendered.

4. Issue a Statement of the Case addressing whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for IHD/CAD.  In connection therewith, the Veteran should be provided with appropriate notice of his appellate rights.  If, and only if, the Veteran perfects an appeal of these issues should the matters be returned to the Board.

5. Then, readjudicate the claims, and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 



or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

